Title: From James Madison to Edmund Randolph, 8 September 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Sepr. 8. 1783.
Mr. Jones & myself having come down to this City the end of the past week for the purpose of negociating some pecuniary matters, I am here to date my acknowledgment of your favor of the 30th. ulto. We return again tomorrow.
The delay of the definitive Treaty altho not fully explained to Congress, excites less disquietude here than I find it does in Virginia. Our latest official advices were from Mr. Laurens of the  day of June. The Conduct of the British administration was far from explicit, according to his State of it, but probably proceeded more from the discordant materials of which it is composed & doubts as to the commercial footing on which America ought to be placed, than from any insidious views. Why indeed a Commercial Treaty should be made to clog the Treaty of peace is left to conjecture. Perhaps the fact may not be true & the delay of the latter may be owing still to the old cause, to wit, a discussion of the intricate points with the Dutch. The situation of G.B. is such that nothing but some signal change in the aspect of things in this hemisphere can inspire a fresh disposition for war; notwithstandg the menacing tone of Sr. G. Carlton
The Legislature of Pa. have taken every possible step to expiate the default of the Executive short of an impeachment of its members, which the rigor of some members of Congs. included among the terms of reconciliation with the State. They have expressly invited Congs: back, assured them of honorable protection, and given up the State-House with the appendages for their temporary use. They have also made German Town a competitor for the permanent abode of Congress.
The opposition in the N. England States to the Grant of half pay instead of subsiding has increased to such a degree as to produce almost a general anarchy. In what shape it will issue is altogether uncertain. Those who are interested in the event look forward with very poignant apprehensions. Nothing but some continental provision can obtain for them this part of their reward.
The lady whose husband makes a subject of one of your paragraphs has lately recd. letters from him which breathe a warm affection for her, state the impracticability of his coming for her, or leaving that Country altogether at present, and press her to lose no time in getting to him, which she means to attempt in the course of next month. Some traits in his character which were related to you, have come to my knowledge through other channels, particularly his attachment to pelf; But in other respects he has been represented as a man of honesty & worth. His Medical profession is not entirely usurped, being founded on a partial education in that line. My friendship for her estimable qualities makes me regret upon the whole that her prospect of happiness is not more flattering. The removal of Congress has been of some disadvantage to the old Lady, but the established reputation of her House will always command the means of support. She has lately too had the good fortune to have with her one of her sons whom she had not heard of for 4 or 5 years. He has engaged to accompany his sister in her voyage to her husband.
Why did not the Assembly stop the sale of land warrants? They bring no profit to the public Treasury, are a source of constant speculation on the ignorant, and and will finally arm numbers of Citizens of other States & even foreigners with claims & clamors against the faith of Virginia. Immense quantities have from time to time been vended in this place at immense profit, and in no small proportion to the subjects of our Ally. The credulity here being exhausted I am told the land Jobbers are going on with their commodity to Boston & other places to[o?]
 